Opinion issued April 18, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00626-CR
____________

MICHAEL ANDREW McCANN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court at Law No. 2
Brazoria County, Texas
Trial Court Cause No. 109,507S



O P I N I O N
	Appellant was convicted by a jury of driving a motor vehicle without a valid
driver's license.  The jury assessed punishment at a fine of $200.  Appellant filed
timely notice of appeal.  We have jurisdiction over the appeal because the amount of
the fine exceeded $100.  See Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon Supp.
2002).
	We notified appellant of the filing of both the clerk's and reporter's records
in August 2001, and that his brief was due 30 days after the filing of the complete
record.  We received no response.
	On December 13, 2001, we ordered that, unless appellant's brief or a proper
motion for extension of time were filed in this Court on or before January 14, 2002,
the appeal would be set for submission and considered on the record alone without
briefs.  We received no response.  Therefore, on March 11, 2002, this appeal was set
for submission on April 16, 2002.  Again, we received no response. (1)
 We may consider an appeal without briefs if the trial court has found that
the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief.  See Tex. R.
App. P. 38.8(b)(4).  We suspend for good cause the requirement that the findings be
made by the trial court.  See Tex. R. App. P. 2.  Indigency is not an issue in this case. 
Appellant has not responded to this Court's notices and orders.  We conclude that
appellant no longer desires to prosecute the appeal.  We further conclude that
appellant is not indigent, but has not made the necessary arrangements for filing a
brief.  Accordingly, we consider this appeal without briefs.
	Only the record is presented for review.  We have reviewed the record for
fundamental error and find none.  See Ashcraft v. State, 802 S.W.2d 905, 906 (Tex.
App.--Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex.
App.--Corpus Christi 1987, no pet.).
	We affirm the judgment.


							Adele Hedges
							Justice
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.  
1.    	All notices and orders to appellant were mailed by the Clerk of this Court to
the address on the notice of appeal.  None has been returned by the postal
service.